Citation Nr: 0908377	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-29 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
right knee strain.

2.  Entitlement to an increased (compensable) rating for 
degenerative changes of the right foot with calluses.

3.  Entitlement to an increased (compensable) rating for 
calluses of the left foot.

4.  Entitlement to service connection for left knee 
arthritis, to include as secondary to service-connected right 
knee strain. 


WITNESS AT HEARING ON APPEAL

Appellant and Mother



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1983 
to October 1984.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In February 2009, the Veteran and his mother testified during 
a videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.

For the reasons addressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.


REMAND

Initially, the Board notes that the Veteran last had a VA 
examination to assess his service-connected right knee, right 
foot, and left foot disabilities in November 2005, as part of 
a VA spine examination.  The Veteran presented testimony 
during the February 2009 hearing that his right knee and 
bilateral foot disabilities have worsened since his last VA 
examination.  Therefore, to ensure that the record reflects 
the current severity of the Veteran's service-connected right 
knee, right foot, and left foot disabilities on appeal, more 
contemporaneous examinations are warranted, with findings 
responsive to all applicable rating criteria.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the Veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered "contemporaneous").  The Board notes 
that the examination reports should set forth specific 
findings responsive to all applicable rating criteria as well 
as 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 
202, 205-207 (1995).

With regards to the claim for service connection for left 
knee arthritis, the Board notes that during the February 2009 
hearing, the Veteran provided testimony to the effect that 
his claim was on a direct and secondary basis; however, the 
RO has only had the opportunity to adjudicate service 
connection on a direct basis.  Thus, on remand, the RO should 
expand the claim and consider service connection for left 
knee arthritis, to include as secondary to service-connected 
right knee strain. Under 38 C.F.R. § 3.310(a), service 
connection may be granted for disability that is proximately 
due to or the result of a service-connected disease or 
injury.  That regulation permits service connection not only 
for disability caused by service- connected disability, but 
for the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability.  See 38 C.F.R. § 3.310(b) (2008); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

In addition, the RO denied this claim on the basis of no 
current disability and no nexus to service.  However, an 
April 2007 VA treatment record indicates that the Veteran was 
assessed with acute monoarthritis and bursitis and 
differential diagnosis of crystal arthritis, septic.  
Moreover, during the February 2009 hearing, the Veteran 
asserted that he has left knee arthritis, that he hurt his 
knee in service playing basketball, and that he has had left 
knee pain since he was discharged from service.  The Veteran 
can attest to factual matters of which he has first-hand 
knowledge, e.g., experiencing pain in service, continuity of 
symptomatology, and current symptoms.. See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, given the 
Veteran's testimony as well as the medical evidence of 
record, the Board finds that a VA examination is required to 
determine whether the Veteran has a current left knee 
disability related to service or his service-connected right 
knee sprain.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA examination warranted 
where evidence "indicates" that a current disability "may" be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim).

Accordingly, the RO should arrange for the Veteran to undergo 
VA appropriate examinations, by physician(s), at a VA medical 
facility.  The Veteran is advised that a failure to report to 
any scheduled examination(s), without good cause, may result 
in a denial of the claim(s).  See 38 C.F.R. § 3.655 (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination sent to the Veteran by the pertinent 
VA medical facility.

Prior to arranging for the Veteran to undergo VA 
examinations, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes incomplete outpatient treatment 
records from the Philadelphia VA medical center (VAMC). See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain all outstanding medical records from the Philadelphia 
VAMC, dated from April 2007 to March 2008 and from August 
2008 to the present, to include all X-ray and physical 
therapy reports, following the procedures prescribed in 38 
C.F.R. § 3.159 (2008) as regards requesting records from 
Federal facilities.

Further, the RO should ensure that the Veteran is properly 
notified of what evidence is needed to support his claim for 
secondary service connection under 38 C.F.R. § 3.310 (revised 
effective in October 2006) and Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Although the Veteran received a May 2008 notice letter 
compliant with the requirements of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) (as regards minimum 38 U.S.C.A. § 
5103(a) notice requirements for increased rating claims)   
pertaining to his claims for increased ratings for right knee 
strain and degenerative changes of the right foot, the 
Veteran did not receive the required notice for his increased 
rating claim for left foot calluses.  Thus, on remand, the RO 
should ensure that its notice to the Veteran meets the 
requirements of Vasquez-Flores.

Furthermore, given the Veteran's assertion at his February 
2009 hearing that he was not able to work because most jobs 
require him to stand on his feet for a period of time, which 
he can not do; on remand, the RO should also consider whether 
these claims meet the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
(2008).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions 

1.  The RO should obtain from the 
Philadelphia VAMC all outstanding records 
of evaluation and/or treatment for each 
of the Veteran's knees and feet, to 
include all X-ray, physical therapy, 
rheumatology, and podiatry reports, from 
April 2007 to March 2008, a June 2008 X-
ray report (as noted in a June 2008 
treatment record), and from August 2008 
to the present.

2. The RO should send to the Veteran a 
letter requesting that the Veteran 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claims on appeal that is not 
currently of record.

The RO should also explain the type of 
evidence that is his ultimate 
responsibility to submit, to specifically 
include notice as to the evidence need to 
support his claim for left knee 
arthritis, to include as secondary to 
service-connected right knee strain, 
under the provisions of 38 C.F.R. § 3.310 
(revised effective in October 2006).  The 
notice letter should be complaint with 
Vazquez-Flores (cited to above), 
particularly in regards to the claim for 
an increased rating for left foot 
calluses.

3.  Thereafter, the RO should arrange for 
the Veteran to undergo appropriate VA 
examinations of his right and left knees 
and of his right and left foot, each by 
an appropriate physician(s).  The entire 
claims file must be made available to 
each physician designated to examine the 
Veteran.  All appropriate tests or 
studies (to include x-rays as indicated) 
should be accomplished (with all findings 
made available to each examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

Each physician should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed.

As to the knees the examiner is requested 
to determine the severity of the 
Veteran's service-connected right knee 
sprain with specific findings of 
impairment reported in detail.  The 
examiner should conduct range of motion 
studies of the right knee, expressed in 
degrees.  The examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the right 
knee.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  The examiner should 
also indicate whether, and to what 
extent, the Veteran experiences likely 
functional loss of the right knee due to 
pain and/or any of the other symptoms 
noted above during flare- ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion. 

The physician should identify all 
impairments affecting the right knee.  
The examiner should specifically indicate 
whether arthritis is present (confirmed 
by X-ray findings as indicated), and 
whether there is recurrent subluxation or 
lateral instability of the right knee.  

The physician should also clearly 
identify all current left knee 
disability/ies, to specifically include 
arthritis.  With respect to each 
diagnosed disability, the examiner should 
opine whether the disability is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) the such 
disability is the result of injury or 
disease incurred in or aggravated during 
the Veteran's military service.

Further, for each diagnosed left knee 
disability, the examiner should opine 
whether it is at least as likely as not 
(i.e. there is a 50 percent or greater 
probability) that such disability (a) was 
caused, or (b) is aggravated by the 
Veteran's service-connected right knee 
strain or other service-connected 
disability.  If aggravation is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation, consistent with 38 
C.F.R. § 3.310 (as revised effective in 
October 2006).

As to the feet the examiner is requested 
to ascertain the severity of the 
Veteran's service-connected degenerative 
changes of the right foot with calluses 
and left foot calluses. 

The physician should specifically comment 
on the frequency and severity of the 
Veteran's calluses.  The examiner should 
provide a description of the calluses on 
each foot, to include the size of the 
calluses in square inches or square 
centimeters.  The examiner should also 
indicate whether the Veteran has any 
additional symptoms or disabilities as a 
result of his calluses.  In this regard, 
the examiner is requested to consider VA 
outpatient records from November 2006 
noting heel spurs and in August 2008 
noting an assessment of onychomycosis, 
callus.  All pathology related to the 
service connected disabilities should be 
set out in detail.

With regard to the right foot, the 
physician should also conduct range of 
motion studies, expressed in degrees.  
The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right foot.  If pain 
on motion is observed, the examiner 
should indicate the point at which pain 
begins.  The examiner should also 
indicate whether, and to what extent, the 
Veteran experiences likely functional 
loss of the right foot due to pain and/or 
any of the other symptoms noted above 
during flare- ups and/or with repeated 
use; to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion. 

4.  Thereafter, the RO/AMC should 
readjudicate each of  claims on appeal in 
light of all pertinent evidence and legal 
authority (to include the current version 
of 38 C.F.R. § 3.310, as revised 
effective in October 2006 as it pertains 
to the Veteran's claim for service 
connection for left knee arthritis, to 
include as secondary to service-connected 
right knee strain).  

In addition, the RO should include 
consideration of all applicable 
diagnostic codes and VA General Counsel 
opinions (such as 9-98 that allows for 
separate ratings for arthritis of a knee 
(if shown by X-ray) and 9-04 that allows 
for separate compensable ratings for 
limitation of flexion and limitation of 
extension of a knee) and the RO must 
document its specific consideration of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 factors and 
DeLuca.  Also, the RO must discuss 
whether "staged" ratings are warranted 
pursuant to Hart, cited to above, and 
specifically address whether the criteria 
for invoking the procedures for referral 
of the increased rating claims, pursuant 
to 38 C.F.R. § 3.321(b)(1), are met.

5.  If any benefit sought on appeal 
remains denied, the Veteran should be 
provided with a SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
September 2008 SSOC.  An appropriate 
period of time should be allowed for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  The Board 
intimates no opinion as to the outcome in 
this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




